Title: From George Washington to Brigadier General William Smallwood, 8 April 1779
From: Washington, George
To: Smallwood, William



Dr Sir
Head Quarters Middlebrook 8th April 1779.

I received yours of the 6th with a return of such officers as you thought might be preferably employed in the recruiting service in Maryland. I find however that you have in some instances mentioned several as equally qualified—you will be pleased to make the discrimination, and give them orders to proceed to Governor Johnston at Annapolis, to receive his instructions. As I shall have letters for the Governor, one of the Gentlemen will call for them.
I have but one thing to recommend to their particular attention, that is, to avoid the inlisting of british or foreign des[er]ters. These cannot disguise themselves so fully as to deceive a common observer—Something will appear characteristic in their air—their walk—or in their manner of using a firelock if one is put into their hands—In short, the officer is to take every method to avoid being imposed upon by men of this description. I am &.
